Exhibit 99.1 Catasys Reports Accelerating Growth in Fourth Quarter 2014 Results 195% Growth inHealthcare ServicesQuarterly Revenue and Enrollment Year over Year LOS ANGELES,April 1, 2014/PRNewswire/ Catasys, Inc. (OTCBB:CATS),provider of proprietary health management services to health insurers and employers, today announced financial results for the fourth quarter endedDecember 31, 2013. Highlights: o CEO Terren Peizer’s total investment in Catasys now exceeds $10 million o 195% increase in fourth quarter enrollment (based on same number of covered lives) compared with the same quarter last year. o 195% increase in recognized revenue from the healthcare services segment to $439,000 in the fourth quarter, compared with the same quarter last year, including the recognition of $318,000 in deferred revenue in the fourth quarter of 2013 due to us meeting the required performance guarantees, compared to $39,000 in the same quarter last year. o 92% increase in deferred revenue from healthcare services segment to $534,000 at December 31, 2013, compared with December 31, 2012. o Launched programs in two states (Kentucky and West Virginia) for Humana’s individually enrolled Medicare Advantage members in the fourth quarter of 2013, which contributed to the fourth quarter increase in enrollment. o Signed an agreement with Centene to make the Catasys On Trak program available to Centene’s Medicaid members in Wisconsin. This program commenced enrollment in the first quarter of 2014. o Signed a contract with a national health plan to provide initial services inNew Jersey and enrollment isexpected to begin this year. Rick Anderson, President and COO commented, “We signed two national plans in 2013, bringing us to five operational health care services contracts. These are pivotal events as we anticipate that the two combined national plans, along with several other new plans will provide the critical mass that we need to be cash flow positive as those programs ramp up to full enrollment. We have proven our business model and are gaining significant momentum. Expanding enrollment percentages are providing a powerful revenue driver to our business model. With savings to health plans in excess of 50%, and a retention rate of greater than 80% for On Trak enrollees, we expect this momentum to continue in 2014 and beyond.” Mr. Anderson continued, “In the first quarter of 2014 we signed our first Medicaid plan, which has already launched in one state. This provides us the opportunity to prove out our outcomes in a Medicaid population, which, if successful, we expect to provide the catalyst for the plan to rollout nationally. We consider Medicaid to be an important and growing segment, as a larger portion of Medicaid plans generally suffer from the consequences of substance dependence than in a commercial plan.” Mr. Anderson concluded, “With our business model proven, and our customer base established, we are squarely focused on expansion during 2014. This expansion is expected to occur not only in the form of new health plans, but also by growing within existing health plans. With contracts with two national plans and several regional plans, in 2014 we anticipate continuing to cement our foundation, and expanding our customer base driven by OnTrak’s ability to help improve the health of their members and reducing the increasing costs healthcare companies are facing.” Healthcare Services – Overview o Customers – Catasys presently provides its proprietary On
